      Case 19-41168-elm13 Doc 2 Filed 03/25/19                          Entered 03/25/19 11:48:37              Page 1 of 19
Leinart Law Firm
11520 N. Central Expressway
Suite 212
Dallas, Texas 75243

Bar Number: 00794156
Phone: (469) 232-3328

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION
In re: Mary Lynn Young                            xxx-xx-2395             §          Case No:
       2355 Penwell Drive                                                 §
                                                                                     Date:        3/25/2019
       Fort Worth, TX 76120                                               §
                                                                          §          Chapter 13
                                                                          §




                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES

    This Plan does not contain any Nonstandard Provisions.

    This Plan contains Nonstandard Provisions listed in Section III.

    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.

    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.

This Plan does not avoid a security interest or lien.

Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:    $2,250.00                      Value of Non-exempt property per § 1325(a)(4):         $0.00
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:    $135,000.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 36 months
      Case 19-41168-elm13 Doc 2 Filed 03/25/19                          Entered 03/25/19 11:48:37                   Page 2 of 19
Case No:
Debtor(s):    Mary Lynn Young




                                                        MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                        SECTION I
                                    DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                   FORM REVISED 7/1/17

A.   PLAN PAYMENTS:
          Debtor(s) propose(s) to pay to the Trustee the sum of:
             $2,250.00     per month, months    1       to   60    .

          For a total of    $135,000.00     (estimated " Base Amount ").

          First payment is due      4/24/2019       .

          The applicable commitment period ("ACP") is        36   months.

          Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:          $0.00          .

          The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
               $0.00      .

          Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
               $0.00          .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:

     1.   CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are            $0.00           and shall be paid in full
          prior to disbursements to any other creditor.

     2.   STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
          noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
          amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.   DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
          Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
          the following monthly payments:


                      DSO CLAIMANTS                           SCHED. AMOUNT            %        TERM (APPROXIMATE)              TREATMENT
                                                                                                 (MONTHS __ TO __)              $__ PER MO.

C. ATTORNEY FEES: To                        Leinart Law Firm               , total:         $3,700.00     ;
       $0.00    Pre-petition;             $3,700.00    disbursed by the Trustee.




                                                                  Page 2
      Case 19-41168-elm13 Doc 2 Filed 03/25/19                         Entered 03/25/19 11:48:37                  Page 3 of 19
Case No:
Debtor(s):   Mary Lynn Young


D.(1) PRE-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                          SCHED.              DATE               %       TERM (APPROXIMATE)          TREATMENT
                                                 ARR. AMT        ARR. THROUGH                     (MONTHS __ TO __)
LoanCare LLC                                       $11,790.80         3/1/2019          0.00%        Month(s) 1-59                  Pro-Rata
2355 Penwell Dr. Ft. Worth, TX 76120

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                  # OF PAYMENTS            CURRENT POST-              FIRST CONDUIT
                                                                 PAID BY TRUSTEE         PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)
LoanCare LLC                                                           59 month(s)                    $1,671.07                  6/1/2019
2355 Penwell Dr. Ft. Worth, TX 76120

D.(3) POST-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)
LoanCare LLC                                         $3,342.14     4/1/2019 and         0.00%        Month(s) 1-59                  Pro-Rata
2355 Penwell Dr. Ft. Worth, TX 76120                                  5/1/2019

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.

                 CREDITOR /                    SCHED. AMT.            VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

B.

                 CREDITOR /                    SCHED. AMT.            VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata

Conn's HomePlus                                      $5,623.00         $2,811.50       0.00%                                        Pro-Rata
TV/Washer/Dryer/Fireplace Insert
Okinus Inc.                                          $1,135.97            $567.99      0.00%                                        Pro-Rata
Sofa/Loveseat/Tables/Lamps

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.




                                                                 Page 3
      Case 19-41168-elm13 Doc 2 Filed 03/25/19                          Entered 03/25/19 11:48:37                Page 4 of 19
Case No:
Debtor(s):   Mary Lynn Young



B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.

F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                 SCHED. AMT.           VALUE                   TREATMENT
                           COLLATERAL
Discount Motors                                                             $9,620.38          $9,000.00 Surrender
2011 Volvo S40
Discount Motors                                                             $9,598.46          $9,000.00 Surrender
2013 Dodge Ram 1500

Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                         CREDITOR                                                   COLLATERAL                              SCHED. AMT.

Tarrant County Tax Assessor                                   2355 Penwell Dr. Ft. Worth, TX 76120                               $4,686.92

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                                CREDITOR                                     SCHED. AMT.        TERM (APPROXIMATE)           TREATMENT
                                                                                                 (MONTHS __ TO __)

I.   SPECIAL CLASS:

                                CREDITOR                                     SCHED. AMT.        TERM (APPROXIMATE)           TREATMENT
                                                                                                 (MONTHS __ TO __)




                                                                 Page 4
      Case 19-41168-elm13 Doc 2 Filed 03/25/19     Entered 03/25/19 11:48:37           Page 5 of 19
Case No:
Debtor(s):   Mary Lynn Young



JUSTIFICATION:



J.   UNSECURED CREDITORS:

                       CREDITOR          SCHED. AMT.                           COMMENT
Ambit Energy                                       $0.00
AT&T Direct TV                                     $0.00
Bank of Missouri                                 $300.00
Berkshire Bank/New Mlnm Bk                         $0.00
Capital One                                        $0.00
Cirro Energy                                     $438.00
Conn's Appliance Inc                               $0.00
Conn's HomePlus                              $2,811.50 Unsecured portion of the secured debt (Bifurcated)
Convergent Outsourcing Inc.                      $947.00
Credit Management                                $193.00
Discount Motors                                  $620.38 Unsecured portion of surrendered property
Discover Financial                           $1,645.00
Diversified Consultants, Inc.                $1,038.00
EOS                                              $110.00
Financial Control Services                        $78.00
Fingerhut                                        $122.00
First Choice Power                                 $0.00
Fort Worth Community C                       $2,456.54
Fort Worth Community C                             $0.00
Fort Worth Community C                             $0.00
Fort Worth Community C                             $0.00
Fort Worth Community C                           $507.76
Ginnys/Swiss Colony Inc                            $0.00
Green Dot bank                                   $200.00
I C System Inc                                   $765.00
I C System Inc                                   $179.00
JPS Health Network                               $110.00
LVNV Funding                                 $1,041.82
Master Fin                                       $903.00
MidAmerica Bank & Trust Company                    $0.00
Midnight Velvet                                    $0.00
MOHELA/Debt of Ed                           $22,626.00
Monty Hale Auto Sales                        $4,437.00
Monty Hale Auto Sales                              $0.00
Ncp Finance Oh                                   $738.00
Okinus Inc.                                      $567.98 Unsecured portion of the secured debt (Bifurcated)
Oknsinc                                            $0.00
Paramount Recovery Systems                        $78.00
Progressive Leasing                          $1,867.12
Questcare Medical Services                         $0.00

                                           Page 5
      Case 19-41168-elm13 Doc 2 Filed 03/25/19                            Entered 03/25/19 11:48:37                 Page 6 of 19
Case No:
Debtor(s):   Mary Lynn Young


Regions Bank                                                           $488.24
RentDebt                                                             $1,698.00
Sam's Appliances & Furniture                                           $591.00
Southern Finance/smc                                                   $980.00
Spectrum/Charter Communications                                           $0.00
Sprint                                                                    $0.00
TBOM/Total Card                                                        $427.00
Texas Trust Credit Uni                                                 $144.00
US Dept of Education                                                      $0.00
US Dept of Education                                                      $0.00
US Dept of Education                                                      $0.00
Westcreek Financial                                                    $900.44

TOTAL SCHEDULED UNSECURED:                                         $50,008.78
The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                     1%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                    § 365 PARTY                        ASSUME/REJECT          CURE AMOUNT         TERM (APPROXIMATE)            TREATMENT
                                                                                                   (MONTHS __ TO __)

Westcreek Financial                                   Assumed                             $0.00

                                                        SECTION II
                                    DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                    FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:

Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

C. ATTORNEY FEES:

Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:
Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.




                                                                   Page 6
        Case 19-41168-elm13 Doc 2 Filed 03/25/19                         Entered 03/25/19 11:48:37                 Page 7 of 19
Case No:
Debtor(s):   Mary Lynn Young


The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:

The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.

E.(1)   SECURED CLAIMS TO BE PAID BY TRUSTEE:

The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)   SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:

Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.
F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:

The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).

Each secured claim shall constitute a separate class.




                                                                  Page 7
      Case 19-41168-elm13 Doc 2 Filed 03/25/19                            Entered 03/25/19 11:48:37                 Page 8 of 19
Case No:
Debtor(s):   Mary Lynn Young


G. DIRECT PAYMENTS BY DEBTOR(S):

Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:
Classified unsecured claims shall be treated as allowed by the Court.

J.   GENERAL UNSECURED CLAIMS TIMELY FILED:

All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.

K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.

L.   CLAIMS TO BE PAID:

"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:

Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."

N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:

Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:

A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.

P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.




                                                                   Page 8
      Case 19-41168-elm13 Doc 2 Filed 03/25/19                           Entered 03/25/19 11:48:37                 Page 9 of 19
Case No:
Debtor(s):   Mary Lynn Young


Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:

No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:

Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:

Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.

1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.




                                                                  Page 9
     Case 19-41168-elm13 Doc 2 Filed 03/25/19                            Entered 03/25/19 11:48:37                Page 10 of 19
Case No:
Debtor(s):   Mary Lynn Young


4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:

Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:

See the provisions of the General Order regarding this procedure.




                                                                 Page 10
     Case 19-41168-elm13 Doc 2 Filed 03/25/19                         Entered 03/25/19 11:48:37                Page 11 of 19
Case No:
Debtor(s):   Mary Lynn Young


                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ Marcus Leinart
Marcus Leinart, Debtor's(s') Attorney                                     Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ Marcus Leinart                                                        00794156
Marcus Leinart, Debtor's(s') Counsel                                      State Bar Number




                                                               Page 11
     Case 19-41168-elm13 Doc 2 Filed 03/25/19                        Entered 03/25/19 11:48:37                Page 12 of 19
Case No:
Debtor(s):   Mary Lynn Young




                                                    CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the   25th day of March, 2019        :

(List each party served, specifying the name and address of each party)


Dated:             March 25, 2019                                         /s/ Marcus Leinart
                                                                          Marcus Leinart, Debtor's(s') Counsel

Ambit Energy                                      Conn's Appliance Inc                              Discover Financial
PO Box 864589                                     c/o Becket and Lee LLP                            xxxxxxxxxxxx8926
Plano, TX 75086                                   PO Box 3002                                       PO Box 3025
                                                  Malvern PA 19355-1245                             New Albany, OH 43054



AT&T Direct TV                                    Conn's HomePlus                                   Diversified Consultants, Inc.
PO Box 105503                                     xxxxxxxxxxxxxxxxxxx1117                           xxxx2515
Atlanta, GA 30348-5503                            Attn: Bankruptcy Dept                             Attn: Bankruptcy
                                                  PO Box 2358                                       PO Box 551268
                                                  Beaumont, TX 77704                                Jacksonville, FL 32255


Bank of Missouri                                  Convergent Outsourcing Inc.                       EOS
5109 S. Broadband Lane                            800 SW 39th St.                                   700 Longwater
Sioux Falls, SD 57108                             PO Box 9004                                       Norwell, MA 02061
                                                  Renton, WA 98057



Berkshire Bank/New Mlnm Bk                        Credit Management                                 Financial Control Services
xxxxxxxxxxxx0428                                  PO Box 939019                                     xxxxxxxxxxxxx5780
Attn: Bankruptcy                                  San Diego, CA 92193                               Attn: Bankruptcy
PO Box 472                                                                                          PO Box 21626
Kingston, NJ 08528                                                                                  Waco, TX 76702


Capital One                                       Discount Motors                                   Fingerhut
xxxxxxxxxxxx2040                                  9031                                              xxxxxxxxxxxx2221
Attn: Bankruptcy                                  501 W. Road to Six Flags                          Attn: Bankruptcy
PO Box 30285                                      Arlington, TX 76011                               6250 Ridgewood Rd
Salt Lake City, UT 84130                                                                            Saint Cloud, MN 56303


Cirro Energy                                      Discount Motors                                   First Choice Power
PO Box 660004                                     8797                                              P.O. Box 660808
Dallas, TX 75266                                  501 W. Road to Six Flags                          Dallas, TX 75266
                                                  Arlington, TX 76011




                                                               Page 12
     Case 19-41168-elm13 Doc 2 Filed 03/25/19     Entered 03/25/19 11:48:37   Page 13 of 19
Case No:
Debtor(s):   Mary Lynn Young


Fort Worth Community C            I C System Inc                      MOHELA/Debt of Ed
xxxxxx0121                        Attn: Bankruptcy                    xxxxxxxxxxxxx0001
PO Box 210848                     PO Box 64378                        Attn: Bankruptcy
Bedford, TX 76095                 St Paul, MN 55164                   633 Spirit Dr
                                                                      Chesterfield, MO 63005


Fort Worth Community C            JPS Health Network                  Monty Hale Auto Sales
xxxxxx0144                        PO Box 916046                       x2852
PO Box 210848                     Ft Worth, TX 76191-6046             2312 E Lancaster Ave
Bedford, TX 76095                                                     Fort Worth, TX 76103



Fort Worth Community C            LoanCare LLC                        Monty Hale Auto Sales
xxxxxx0143                        xxxxxxxxx2466                       x1155
PO Box 210848                     Attn: Consumer Solutions Dept       2312 E Lancaster Ave
Bedford, TX 76095                 PO Box 8068                         Fort Worth, TX 76103
                                  Virginia Beach, VA 23450


Fort Worth Community C            LVNV Funding                        Ncp Finance Oh
xxxxxxxxxxxx4499                  3799                                xxxx9003
Po Box 210848                     PO Box 10587                        205 Sugar Camp Cir
Bedford, TX 76095                 Greenville, SC 29603-0587           Oakwood, OH 45409



Fort Worth Community C            Mary Lynn Young                     Okinus Inc.
205                               2355 Penwell Drive                  2395
PO Box 210848                     Fort Worth, TX 76120                PO Box 691
Bedford, TX 76095                                                     Pelham, GA 31779



Ginnys/Swiss Colony Inc           Master Fin                          Oknsinc
xxxxxxxxx263O                     1014                                xxx8502
Attn: Credit Department           2381 S. Collins                     Po Box 691
PO Box 2825                       Arlington, TX 76014                 Pelham, GA 31779
Monroe, WI 53566


Green Dot bank                    MidAmerica Bank & Trust Company     Paramount Recovery Systems
3465 E. Foothill Blvd.            xxxxxxxxxxxx6867                    PO Box 788
Pasadena, CA 91107                Attn: Bankruptcy                    Lorena, TX 76655
                                  216 West Second St
                                  Dixon, MO 65459


I C System Inc                    Midnight Velvet                     Progressive Leasing
xxxx9000                          xxxxxxxx529O                        256 West Data Drive
Attn: Bankruptcy                  Attn: Bankruptcy                    Draper, UT 84020
PO Box 64378                      1112 7th Avenue
St Paul, MN 55164                 Monroe, WI 53566




                                            Page 13
     Case 19-41168-elm13 Doc 2 Filed 03/25/19     Entered 03/25/19 11:48:37   Page 14 of 19
Case No:
Debtor(s):   Mary Lynn Young


Questcare Medical Services        TBOM/Total Card
PO Box 201611                     2700 S. Lorraine Place
Dallas, TX 75320-1611             Sioux Falls, SD 57106




Regions Bank                      Texas Trust Credit Uni
xxxxxxxxxxxxxxxxxxxxxx1382        xxxxxx0203
Attn: Bankruptcy                  1900 Country Club Lane
PO Box 10063                      Mansfield, TX 76063
Birmingham, AL 35202


RentDebt                          US Dept of Education
2802 Opryland Drive               xxxxxxxxxxx3699
Nashville, TN 37214               Attn: Bankruptcy
                                  PO Box 16448
                                  Saint Paul, MN 55116


Sam's Appliances & Furniture      US Dept of Education
xx9656                            xxxxxxxxxxx3799
Attn: Bankruptcy                  Attn: Bankruptcy
5050 East Belknap Street          PO Box 16448
Haltom City, TX 76117             Saint Paul, MN 55116


Southern Finance/smc              US Dept of Education
xxxxxx2081                        xxxxxx3951
6468 Brentwood Stair Rd           Attn: Bankruptcy
Ft Worth, TX 76112                PO Box 16448
                                  Saint Paul, MN 55116


Spectrum/Charter Communications   Westcreek Financial
PO Box 790261                     xxx76X1
Saint Louis, MO 63179-0261        Attn: Bankruptcy
                                  Po Box 5518
                                  Glen Allen, VA 23058


Sprint                            Westcreek Financial
PO Box 660092                     Attn: Bankruptcy
Dallas, TX 75266-0092             Po Box 5518
                                  Glen Allen, VA 23058



Tarrant County Tax Assessor
100 E Weatherford
Ft. Worth, TX 76196




                                            Page 14
       Case 19-41168-elm13 Doc 2 Filed 03/25/19                          Entered 03/25/19 11:48:37                      Page 15 of 19
Leinart Law Firm
11520 N. Central Expressway
Suite 212
Dallas, Texas 75243

Bar Number: 00794156
Phone: (469) 232-3328
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                      FORT WORTH DIVISION
                                                             Revised 10/1/2016

IN RE: Mary Lynn Young                             xxx-xx-2395      §      CASE NO:
       2355 Penwell Drive                                           §
       Fort Worth, TX 76120                                         §
                                                                    §
                                                                    §




                                  Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                        3/25/2019
                                                                                                    DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                                                                              $2,250.00

 Disbursements                                                                                    First (1)                  Second (2) (Other)

 Account Balance Reserve                                                                            $5.00               $5.00 carried forward

 Trustee Percentage Fee                                                                           $224.50                              $225.00

 Filing Fee                                                                                         $0.00                                $0.00

 Noticing Fee                                                                                      $60.90                                $0.00

 Subtotal Expenses/Fees                                                                           $290.40                              $225.00
 Available for payment of Adequate Protection, Attorney Fees and
 Current Post-Petition Mortgage Payments:                                                       $1,959.60                            $2,025.00


CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
                                                                                                                Adequate              Adequate
                                                                           Scheduled            Value of        Protection           Protection
 Name                                 Collateral                             Amount            Collateral      Percentage       Payment Amount

                                    Total Adequate Protection Payments for Creditors Secured by Vehicles:                                 $0.00

CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                              Scheduled          Value of
 Name                                 Collateral                            Start Date          Amount          Collateral      Payment Amount
 LoanCare LLC                         2355 Penwell Dr. Ft. Worth, TX 76120 6/1/2019          $182,531.70      $170,378.00              $1,671.07

                                          Payments for Current Post-Petition Mortgage Payments (Conduit):                             $1,671.07




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
         Case 19-41168-elm13 Doc 2 Filed 03/25/19                         Entered 03/25/19 11:48:37                 Page 16 of 19
Case No:
Debtor(s):   Mary Lynn Young



 CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:
                                                                                                            Adequate           Adequate
                                                                            Scheduled          Value of     Protection        Protection
   Name                                Collateral                             Amount          Collateral   Percentage    Payment Amount

                Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle:                       $0.00

                                                TOTAL PRE-CONFIRMATION PAYMENTS

 First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
 Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                         $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                              $0.00
      Debtor's Attorney, per mo:                                                                                              $1,959.60
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                   $0.00

 Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
 Trustee Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                     $1,671.07
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                              $0.00
      Debtor's Attorney, per mo:                                                                                               $353.93
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                   $0.00



 Order of Payment:

 Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
 order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
 amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
 payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
 the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
 payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
 the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to
 the creditor by the Trustee.



 DATED:________________________
         3/25/2019

 /s/ Marcus Leinart
 Attorney for Debtor(s)




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
        Case 19-41168-elm13 Doc 2 Filed 03/25/19                     Entered 03/25/19 11:48:37             Page 17 of 19


                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION

  IN RE:    Mary Lynn Young                                                         CASE NO.

                                                                                   CHAPTER       13

                                                    Certificate of Service


I hereby certify that on this date, I did serve a true and correct copy of the foregoing to the following interested parties and
those listed on the attached matrix by United States Mail, First Class:

Date:      3/25/2019                                              /s/ Marcus Leinart
                                                                  Marcus Leinart
                                                                  Attorney for the Debtor(s)


Ambit Energy                                   Conn's Appliance Inc                            Diversified Consultants, Inc.
PO Box 864589                                  c/o Becket and Lee LLP                          Attn: Bankruptcy
Plano, TX 75086                                PO Box 3002                                     PO Box 551268
                                               Malvern PA 19355-1245                           Jacksonville, FL 32255



AT&T Direct TV                                 Conn's HomePlus                                 EOS
PO Box 105503                                  Attn: Bankruptcy Dept                           700 Longwater
Atlanta, GA 30348-5503                         PO Box 2358                                     Norwell, MA 02061
                                               Beaumont, TX 77704



Bank of Missouri                               Convergent Outsourcing Inc.                     Financial Control Services
5109 S. Broadband Lane                         800 SW 39th St.                                 Attn: Bankruptcy
Sioux Falls, SD 57108                          PO Box 9004                                     PO Box 21626
                                               Renton, WA 98057                                Waco, TX 76702



Berkshire Bank/New Mlnm Bk                     Credit Management                               Fingerhut
Attn: Bankruptcy                               PO Box 939019                                   Attn: Bankruptcy
PO Box 472                                     San Diego, CA 92193                             6250 Ridgewood Rd
Kingston, NJ 08528                                                                             Saint Cloud, MN 56303



Capital One                                    Discount Motors                                 First Choice Power
Attn: Bankruptcy                               501 W. Road to Six Flags                        P.O. Box 660808
PO Box 30285                                   Arlington, TX 76011                             Dallas, TX 75266
Salt Lake City, UT 84130



Cirro Energy                                   Discover Financial                              Fort Worth Community C
PO Box 660004                                  PO Box 3025                                     PO Box 210848
Dallas, TX 75266                               New Albany, OH 43054                            Bedford, TX 76095
       Case 19-41168-elm13 Doc 2 Filed 03/25/19           Entered 03/25/19 11:48:37      Page 18 of 19


                                UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF TEXAS
                                      FORT WORTH DIVISION

  IN RE:   Mary Lynn Young                                          CASE NO.

                                                                    CHAPTER     13

                                       Certificate of Service
                                        (Continuation Sheet #1)

Ginnys/Swiss Colony Inc             Mary Lynn Young                            Okinus Inc.
Attn: Credit Department             2355 Penwell Drive                         PO Box 691
PO Box 2825                         Fort Worth, TX 76120                       Pelham, GA 31779
Monroe, WI 53566



Green Dot bank                      Master Fin                                 Oknsinc
3465 E. Foothill Blvd.              2381 S. Collins                            Po Box 691
Pasadena, CA 91107                  Arlington, TX 76014                        Pelham, GA 31779




I C System Inc                      MidAmerica Bank & Trust Company            Paramount Recovery Systems
Attn: Bankruptcy                    Attn: Bankruptcy                           PO Box 788
PO Box 64378                        216 West Second St                         Lorena, TX 76655
St Paul, MN 55164                   Dixon, MO 65459



JPS Health Network                  Midnight Velvet                            Progressive Leasing
PO Box 916046                       Attn: Bankruptcy                           256 West Data Drive
Ft Worth, TX 76191-6046             1112 7th Avenue                            Draper, UT 84020
                                    Monroe, WI 53566



Leinart Law Firm                    MOHELA/Debt of Ed                          Questcare Medical Services
11520 N. Central Expressway         Attn: Bankruptcy                           PO Box 201611
Suite 212                           633 Spirit Dr                              Dallas, TX 75320-1611
Dallas, Texas 75243                 Chesterfield, MO 63005



LoanCare LLC                        Monty Hale Auto Sales                      Regions Bank
Attn: Consumer Solutions Dept       2312 E Lancaster Ave                       Attn: Bankruptcy
PO Box 8068                         Fort Worth, TX 76103                       PO Box 10063
Virginia Beach, VA 23450                                                       Birmingham, AL 35202



LVNV Funding                        Ncp Finance Oh                             RentDebt
PO Box 10587                        205 Sugar Camp Cir                         2802 Opryland Drive
Greenville, SC 29603-0587           Oakwood, OH 45409                          Nashville, TN 37214
       Case 19-41168-elm13 Doc 2 Filed 03/25/19         Entered 03/25/19 11:48:37   Page 19 of 19


                                  UNITED STATES BANKRUPTCY COURT
                                     NORTHERN DISTRICT OF TEXAS
                                        FORT WORTH DIVISION

  IN RE:   Mary Lynn Young                                          CASE NO.

                                                                    CHAPTER    13

                                         Certificate of Service
                                          (Continuation Sheet #2)

Sam's Appliances & Furniture          US Dept of Education
Attn: Bankruptcy                      Attn: Bankruptcy
5050 East Belknap Street              PO Box 16448
Haltom City, TX 76117                 Saint Paul, MN 55116



Southern Finance/smc                  Westcreek Financial
6468 Brentwood Stair Rd               Attn: Bankruptcy
Ft Worth, TX 76112                    Po Box 5518
                                      Glen Allen, VA 23058



Spectrum/Charter Communications
PO Box 790261
Saint Louis, MO 63179-0261




Sprint
PO Box 660092
Dallas, TX 75266-0092




Tarrant County Tax Assessor
100 E Weatherford
Ft. Worth, TX 76196




TBOM/Total Card
2700 S. Lorraine Place
Sioux Falls, SD 57106




Texas Trust Credit Uni
1900 Country Club Lane
Mansfield, TX 76063
